FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 10/12/2022. Applicant has amended claims 1-2, 8-9, 11-12, 14, and 17-19. Claims 1-20 are currently pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2013/0111909 A1), in view of Willis (US 2016/0047317 A1) and Moura (US 2019/0219268 A1).
Regarding claim 1, Khan teaches (Figures 1-3) a combustor (10 – Figure 1) defining an axial direction (along length of combustor body 20 – Figure 1), a radial direction (along height of combustor body 20) perpendicular to the axial direction, and a circumferential direction (into/out of the page in Figure 1) extending around the axial direction, the combustor (10) comprising:
an end cover (24 – Figure 1);
a combustion liner (40) extending from the end cover (24) and defining a combustion chamber (38 – Figure 1);
at least one fuel nozzle (26 – Figure 1) extending from the end cover (24) and in fluid communication with the combustion chamber (38);
an outer sleeve (42) spaced apart from and surrounding the combustion liner (40) such that an annulus (44) is defined therebetween, and wherein the outer sleeve (42) defines at least one aperture (72 – Figures 2-3); and
a wake energizer (60).
However, Khan does not show that the combustor comprises an aft frame (the combustor in Figure 1 does not show the details of the transition to the turbine nozzle. However, it is inherent that the combustor transitions to a turbine nozzle where an aft frame is located).
Willis teaches (Figure 2) a combustor (12) comprising an aft frame (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan by including an aft frame in the combustor, in order to connect the combustor to the turbine, as taught by Willis (¶ [0026], ll. 6-7), therefore providing:
a combustion liner (Khan, 40) extending between the end cover (Khan, 24) and the aft frame (Willis, 16).
However, Khan, in view of Willis, does not teach a wake energizer mounted on the outer sleeve and extending radially outward from the outer sleeve, the wake energizer defining at least one passage that is angled with respect to the axial direction and the radial direction of the combustor, the at least one passage aligning and in fluid communication with the at least one aperture of the outer sleeve.
Moura teaches (Figures 4A and 4A-2) a wake energizer (500a) mounted on an outer sleeve (600) and extending radially outward (in the up direction) from the outer sleeve (600), the wake energizer (500a) defining at least one passage (506a) that is angled with respect to an axial direction (left/right) and a radial direction (up/down) of a combustor (26 – Figure 2), the at least one passage (506a) aligning and in fluid communication with at least one aperture (504a) of the outer sleeve (600).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis, by including (see annotated Figure 2 on next page for location) a wake energizer mounted on the outer sleeve and extending radially outward from the outer sleeve, the wake energizer defining at least one passage that is angled with respect to the axial direction and the radial direction of the combustor, the at least one passage aligning and in fluid communication with the at least one aperture of the outer sleeve (note that Khan teaches including aperture 72 at a location upstream of venturi 60, and downstream of flow-obstructing element 54 – see ¶ [0018], ll. 10-13), in order to generate a lateral airflow thus promoting the movement of particulate through the annulus and towards an exit of the annulus, thus reducing the amount of particulate collecting on the outer surface of the liner, as taught by Moura (¶ [0058], ll. 7-13).

    PNG
    media_image1.png
    515
    607
    media_image1.png
    Greyscale

Regarding claim 2, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 1, and Khan further teaches (Figure 2) an airflow blockage (54) extending at least partially through the annulus (44), wherein the wake energizer (60) is disposed forward (to the left) of the airflow blockage (54) with respect to a flow of combustion gases (from left to right) through the combustor (20 – Figure 1) – (note that the inserted Moura’s wake energizer is also disposed forward of airflow blockage 54).
Regarding claim 3, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 2, and Khan further teaches (Figure 2) the airflow blockage (54) is one of a crossfire tube, a flame detector, an igniter, a pressure sensor, a temperature sensor, or an axial fuel staging injector (¶ [0015], ll. 8-11: “The flow-obstructing element 54 may be any type of device usually found in the air passage 44 of a gas turbine, such as, for example, a cross-fire tube, a flame detector, a spark plug, a liner stop, a boss, a pressure probe, or a sensor”).
Regarding claim 4, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 2, and Khan further teaches (Figure 2) the airflow blockage (54) creates a flow wake (¶ [0015], ll. 4-6: “the flow-obstructing element 54 obstructs the airflow to create a wake (not shown)”) within the annulus (44), and the combination of Khan, Willis, and Moura further teaches (see annotated Figure 2 of Khan on previous page) wherein the at least one passage (Moura, 506a) of the wake energizer (Moura, 500a) is configured to inject a stream of air (Moura, 590 – Figure 4A) forward (to the left) of the airflow blockage (54) to diffuse the flow wake within the annulus (44) – (desired result).
The recitations “creates a flow wake” and “to diffuse the flow wake” are statements of desired result and the structure of the device as taught by Khan, in view of Willis and Moura, can achieve the desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 5, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 1, and the combination further teaches (Moura, Figure 4A-2) the wake energizer (500a) defines a radially inner surface (where 604 is), an aft surface (501a), side surfaces (the surfaces perpendicular to surface 501a), and either a radially outer surface (inclined surface) or a forward surface (inclined surface), but not both. In other words, Khan, in view of Willis and Moura, teaches a wake energizer having a triangular prism shape (i.e., a five-faced shape).
However, Khan, in view of Willis and Moura, does not teach both a radially outer surface and a forward surface. In other words, Khan, in view of Willis and Moura, does not teach a wake energizer having a six-faced shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wake energizer of Khan, in view of Willis and Moura, to have both a radially outer surface and a forward surface such that the wake energizer has a six-faced shape, because it has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 IV(B).
Additionally, Applicant has failed to provide evidence of critically for the claimed shape (i.e., a six-faced shape) of the wake energizer.
Regarding claim 6, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 5, and the combination further teaches (Moura, Figure 4A-2) the radially inner surface (where 604 is) is contoured to correspond with the outer sleeve (Khan, 42 – see also Moura, 600) – (as shown in Figure 4A-2, the bottom surface of 500a is flush with the top surface of outer sleeve 600).
Regarding claim 7, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 5, and the combination further teaches (Moura, Figure 4A) the at least one passage (506a) extends between an inlet (502a) and an outlet (504a), the outlet (504a) disposed on the radially inner surface (where 604 is in Figure 4A-2) and aligned with the at least one aperture (Khan, 72) of the outer sleeve (Khan, 42) – (as discussed in the rejection of claim 1 above, Khan teaches that aperture 72 may be located between elements 54 and 60).
Regarding claim 8, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 7, and the combination further teaches (Moura, Figure 4A) the inlet (502a) is disposed on the aft surface (501a – Figure 4A-2).
Regarding claim 9, Khan, in view of Willis and Moura as discussed so far, teaches the invention as claimed and as discussed above for claim 2, except for the outer sleeve comprising a flow sleeve and an impingement sleeve coupled to one another, wherein the flow sleeve extends between the end cover and the impingement sleeve, and wherein the impingement sleeve extends between the flow sleeve and the aft frame of the combustor.
Willis further teaches (Figure 2) an outer sleeve comprises a flow sleeve (25) and an impingement sleeve (27) coupled to one another, wherein the flow sleeve (25) extends between an end cover (19) and the impingement sleeve (27), and wherein the impingement sleeve (27) extends between the flow sleeve (25) and the aft frame (16) of the combustor (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis and Moura as discussed so far, by having the outer sleeve comprise a flow sleeve and an impingement sleeve, in order to extend the annulus further aftward to the aft frame, thereby increasing the supply of compressed air that enters the annulus and cools the liner, as taught by Moura (¶ [0028], ll. 6-8 and 18-24).
Regarding claim 11, Khan teaches (Figures 1-3) a turbomachine (¶ [0013], ll. 13-14: “gas turbine system (not shown)”) comprising:
a compressor section (30 – Figure 1);
a turbine section (a gas turbine system obviously has a turbine section); and
a combustor (10 – Figure 1) disposed downstream (to the right) from the compressor section (30) and upstream (to the left) from the turbine section (if shown, this would be to the right of combustion system 10), the combustor (10) defining an axial direction (along length of combustor body 20 – Figure 1), a radial direction (along height of combustor body 20) perpendicular to the axial direction, and a circumferential direction (into/out of the page in Figure 1) extending around the axial direction, the combustor (10) comprising:
an end cover (24 – Figure 1);
a combustion liner (40) extending from the end cover (24) and defining a combustion chamber (38 – Figure 1);
at least one fuel nozzle (26 – Figure 1) extending from the end cover (24) and in fluid communication with the combustion chamber (38);
an outer sleeve (42) spaced apart from and surrounding the combustion liner (40) such that an annulus (44) is defined therebetween, and wherein the outer sleeve (42) defines at least one aperture (72 – Figures 2-3); and
a wake energizer (60).
However, Khan does not show that the combustor comprises an aft frame (the combustor in Figure 1 does not show the details of the transition to the turbine nozzle. However, it is inherent that the combustor transitions to a turbine nozzle where an aft frame is located).
Willis teaches (Figure 2) a combustor (12) comprising an aft frame (16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan by including an aft frame in the combustor, in order to connect the combustor to the turbine, as taught by Willis (¶ [0026], ll. 6-7), therefore providing:
a combustion liner (Khan, 40) extending between the end cover (Khan, 24) and the aft frame (Willis, 16).
However, Khan, in view of Willis, does not teach a wake energizer mounted on the outer sleeve and extending radially outward from the outer sleeve, the wake energizer defining at least one passage that is angled with respect to the axial direction and the radial direction of the combustor, the at least one passage aligning and in fluid communication with the at least one aperture of the outer sleeve.
Moura teaches (Figures 4A and 4A-2) a wake energizer (500a) mounted on an outer sleeve (600) and extending radially outward (in the up direction) from the outer sleeve (600), the wake energizer (500a) defining at least one passage (506a) that is angled with respect to an axial direction (left/right) and a radial direction (up/down) of a combustor (26 – Figure 2), the at least one passage (506a) aligning and in fluid communication with at least one aperture (504a) of the outer sleeve (600).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis, by including (see annotated Figure 2 on page 5 for location) a wake energizer mounted on the outer sleeve and extending radially outward from the outer sleeve, the wake energizer defining at least one passage that is angled with respect to the axial direction and the radial direction of the combustor, the at least one passage aligning and in fluid communication with the at least one aperture of the outer sleeve (note that Khan teaches including aperture 72 at a location upstream of venturi 60, and downstream of flow-obstructing element 54 – see ¶ [0018], ll. 10-13), in order to generate a lateral airflow thus promoting the movement of particulate through the annulus and towards an exit of the annulus, thus reducing the amount of particulate collecting on the outer surface of the liner, as taught by Moura (¶ [0058], ll. 7-13).
Regarding claim 12, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 11, and Khan further teaches (Figure 2) an airflow blockage (54) extending at least partially through the annulus (44), wherein the wake energizer (60) is disposed forward (to the left) of the airflow blockage (54) with respect to a flow of combustion gases (from left to right) through the combustor (20 – Figure 1) – (note that the inserted Moura’s wake energizer is also disposed forward of airflow blockage 54).
Regarding claim 13, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 12, and Khan further teaches (Figure 2) the airflow blockage (54) is one of a crossfire tube, a flame detector, an igniter, a pressure sensor, a temperature sensor, or an axial fuel staging injector (¶ [0015], ll. 8-11: “The flow-obstructing element 54 may be any type of device usually found in the air passage 44 of a gas turbine, such as, for example, a cross-fire tube, a flame detector, a spark plug, a liner stop, a boss, a pressure probe, or a sensor”).
Regarding claim 14, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 12, and Khan further teaches (Figure 2) the airflow blockage (54) creates a flow wake (¶ [0015], ll. 4-6: “the flow-obstructing element 54 obstructs the airflow to create a wake (not shown)”) within the annulus (44), and the combination of Khan, Willis, and Moura further teaches (see annotated Figure 2 of Khan on page 5) wherein the at least one passage (Moura, 506a) of the wake energizer (Moura, 500a) is configured to inject a stream of air (Moura, 590 – Figure 4A) forward (to the left) of the airflow blockage (54) to diffuse the flow wake within the annulus (44) – (desired result).
The recitations “creates a flow wake” and “to diffuse the flow wake” are statements of desired result and the structure of the device as taught by Khan, in view of Willis and Moura, can achieve the desired result. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function”, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); “[A]pparatus claims cover what a device is, not what a device does” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), MPEP 2114 (I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01.
Regarding claim 15, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 11, and the combination further teaches (Moura, Figure 4A-2) the wake energizer (500a) defines a radially inner surface (where 604 is), an aft surface (501a), side surfaces (the surfaces perpendicular to surface 501a), and either a radially outer surface (inclined surface) or a forward surface (inclined surface), but not both. In other words, Khan, in view of Willis and Moura, teaches a wake energizer having a triangular prism shape (i.e., a five-faced shape).
However, Khan, in view of Willis and Moura, does not teach both a radially outer surface and a forward surface. In other words, Khan, in view of Willis and Moura, does not teach a wake energizer having a six-faced shape.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wake energizer of Khan, in view of Willis and Moura, to have both a radially outer surface and a forward surface such that the wake energizer has a six-faced shape, because it has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04 IV(B).
Additionally, Applicant has failed to provide evidence of critically for the claimed shape (i.e., a six-faced shape) of the wake energizer.
Regarding claim 16, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 15, and the combination further teaches (Moura, Figure 4A-2) the radially inner surface (where 604 is) is contoured to correspond with the outer sleeve (Khan, 42 – see also Moura, 600) – (as shown in Figure 4A-2, the bottom surface of 500a is flush with the top surface of outer sleeve 600).
Regarding claim 17, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 5, and the combination further teaches (Moura, Figure 4A and Khan, Figure 2) a first passage (Moura, 506a) and a second passage (Khan, 72), wherein the first passage (506a) extends between a first inlet (502a) and a first outlet (504a), wherein the second passage (72) extends between a second inlet (top cross section of 72) and a second outlet (bottom cross section of 72), the first outlet (504a) disposed on the radially inner surface (where 604 is in Figure 4A-2) and aligned with the at least one aperture (Khan, 72) of the outer sleeve (Khan, 42) – (as discussed in the rejection of claim 11 above, Khan teaches that aperture 72 may be located between elements 54 and 60).
However, Khan, in view of Willis and Moura, does not teach the second passage is part of the at least one passage of the wake energizer, and that the second outlet is disposed on the radially inner and aligned with a respective aperture of the outer sleeve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis and Moura, by combining the second passage (Khan, 72) with the wake energizer of Moura to form a single wake energizer that comprises both the first passage and the second passage, the second passage having a second outlet disposed on the radially inner and aligned with a respective aperture of the outer sleeve, because it would be a matter of design choice to form a single wake energizer having a first and second passage rather than two separate wake energizers each having a single passage, in order to perform the same function of using a first passage and a second passage in the flow sleeve to reduce wakes in the annulus. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Additionally, Applicant has failed to provide evidence of critically for the claimed design of having two passages within the wake energizer.
Regarding claim 18, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 17, and the combination further teaches (Moura, Figure 4A) the first inlet (502a) is disposed on the aft surface (501a – Figure 4A-2).
However, Khan, in view of Willis and Moura, does not teach the second inlet is disposed on the radially outer surface.
It is noted that Khan teaches the second inlet being disposed on a radially outer surface of the combustion liner (40), not the wake energizer (Moura, 500a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis and Moura, by disposing the second inlet on the radially outer surface of the wake energizer, because it would be a matter of design choice to dispose the second inlet on the radially outer surface of the wake energizer rather than the radially outer surface of the combustion liner, in order to perform the same function of using a second passage in the flow sleeve to reduce wakes in the annulus. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
Additionally, Applicant has failed to provide evidence of critically for the claimed design of the second inlet being disposed on the radially outer surface of the wake energizer.
Regarding claim 19, Khan, in view of Willis and Moura as discussed so far, teaches the invention as claimed and as discussed above for claim 12, except for the outer sleeve comprising a flow sleeve and an impingement sleeve coupled to one another, wherein the flow sleeve extends between the end cover and the impingement sleeve, and wherein the impingement sleeve extends between the flow sleeve and the aft frame of the combustor.
Willis further teaches (Figure 2) an outer sleeve comprises a flow sleeve (25) and an impingement sleeve (27) coupled to one another, wherein the flow sleeve (25) extends between an end cover (19) and the impingement sleeve (27), and wherein the impingement sleeve (27) extends between the flow sleeve (25) and the aft frame (16) of the combustor (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis and Moura as discussed so far, by having the outer sleeve comprise a flow sleeve and an impingement sleeve, in order to extend the annulus further aftward to the aft frame, thereby increasing the supply of compressed air that enters the annulus and cools the liner, as taught by Moura (¶ [0028], ll. 6-8 and 18-24).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 2013/0111909 A1), in view of Willis (US 2016/0047317 A1) and Moura (US 2019/0219268 A1), and in further view of Crawley (US 2012/0297786 A1).
Regarding claim 10, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 9, and the combination further teaches (see annotated Figure 2 of Khan on page 5) the wake energizer (Moura, 500a) is mounted to the flow sleeve (Khan, 42).
However, Khan, in view of Willis and Moura, does not teach the airflow blockage is mounted to the flow sleeve.
Crawley teaches (Figure 3) a combustor (16) comprising an airflow blockage (shown as crossfire tube 66) in an annulus (46) formed between a combustion liner (42) and a flow sleeve (44), wherein the airflow blockage (66) is mounted to the flow sleeve (44). Crawley also teaches “other structures that may be found in the annular space 46 of the combustor 16 and are capable of obstructing the airflow 64, such as, but not limited to, a flame detector, a spark plug, a boss, a spacer, a pressure probe, an axially staged air injector, a sensor, an instrumentation port, and so forth, may be located where the crossfire tube 66 is shown in FIG. 3” (¶ [0015], ll. 8-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis and Moura, by replacing the airflow blockage with another airflow blockage such as a crossfire tube, a flame detector, an igniter, a pressure sensor, a temperature sensor, or an axial fuel staging injector, because it has been held that a simple substitution of one known element (in this case, any one of the examples of flow-obstructing elements, as taught by Crawley) for another (in this case, the air dam of Moura) to obtain predictable results (in this case, to obtain a similar device that obstructs airflow in the annulus) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
the airflow blockage (Crawley, 66) is mounted to the flow sleeve (Khan, 42).
Regarding claim 20, Khan, in view of Willis and Moura, teaches the invention as claimed and as discussed above for claim 19, and the combination further teaches (see annotated Figure 2 of Khan on page 5) the wake energizer (Moura, 500a) is mounted to the flow sleeve (Khan, 42).
However, Khan, in view of Willis and Moura, does not teach the airflow blockage is mounted to the flow sleeve.
Crawley teaches (Figure 3) a combustor (16) comprising an airflow blockage (shown as crossfire tube 66) in an annulus (46) formed between a combustion liner (42) and a flow sleeve (44), wherein the airflow blockage (66) is mounted to the flow sleeve (44). Crawley also teaches “other structures that may be found in the annular space 46 of the combustor 16 and are capable of obstructing the airflow 64, such as, but not limited to, a flame detector, a spark plug, a boss, a spacer, a pressure probe, an axially staged air injector, a sensor, an instrumentation port, and so forth, may be located where the crossfire tube 66 is shown in FIG. 3” (¶ [0015], ll. 8-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Khan, in view of Willis and Moura, by replacing the airflow blockage with another airflow blockage such as a crossfire tube, a flame detector, an igniter, a pressure sensor, a temperature sensor, or an axial fuel staging injector, because it has been held that a simple substitution of one known element (in this case, any one of the examples of flow-obstructing elements, as taught by Crawley) for another (in this case, the air dam of Moura) to obtain predictable results (in this case, to obtain a similar device that obstructs airflow in the annulus) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
the airflow blockage (Crawley, 66) is mounted to the flow sleeve (Khan, 42).

Response to Arguments
Applicant’s arguments regarding the new limitations in the claims are addressed in the body of the prior-art rejections above (note the change of prior-art references in the rejection of the claims).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741